Citation Nr: 0702801	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to service-connected 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, veteran's son




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1964 
to October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.  During 
the pendency of this appeal, the veteran's claims file was 
transferred to the Cleveland, Ohio RO.


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) is not related 
to active military service and is not proximately due to 
pulmonary fibrosis.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service and is not proximately due to a service-connected 
disability, to include pulmonary fibrosis.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for COPD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, a June 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, VA examination reports, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although the veteran noted that he 
received disability benefits from the Social Security 
Administration (SSA), those records are not of file.  The 
duty to assist extends to obtaining SSA records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the Board 
finds that the SSA records are not relevant because the 
question is not the extent to which COPD impacts the 
veteran's functioning, but whether COPD is related to 
military service or to pulmonary fibrosis.  Accordingly, 
there is no prejudice to the veteran in not obtaining such 
records.  There is no indication in the record that other 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

An October 1964 service entrance examination noted normal 
lungs and chest.  A chest x-ray was normal.  On March 22, 
1968 the veteran was admitted to a medical facility in Italy 
with a two day history of fever, chills, and malaise.  
Initial physical examination was within normal limits, but a 
chest x-ray showed nodular infiltrates of the right middle 
lobe and lingula.  Primary atypical pneumonia was diagnosed.  
For 6 days, the veteran did not respond to treatment and then 
began having a productive cough and rusty sputum.  Repeated 
chest x-rays showed diffuse infiltrates over the right middle 
lobe, lingula, and both lower lobes with suggestion of fluid 
in the right lower lobe.  It was felt that the veteran had a 
super infection.  By the 15th day of hospitalization, the 
veteran showed signs of improvement, but the chest x-rays did 
not.  Treatment was changed and for the next 7 days the 
veteran was afebrile during the day, but spiked a fever 
during the night.  Then the veteran became complete 
asymptomatic and afebrile, but again chest x-rays did not 
show improvement.  A May 2, 1968 chest x-ray showed 
persistent infiltrates and right pleural effusion.  

On May 15, 1968, due to the slow resolution of the pneumonia, 
the veteran was transferred to a medical facility in Germany, 
with a diagnosis of chronic pneumonia.  Initial physical 
examination showed somewhat reduced chest expansion, 
dullness, and decreased breath sounds on the right, but no 
rales, rubs or rhonchi.  The left chest was clear.  A May 27, 
1968 chest x-ray showed progressive clearing with some 
residuals bilaterally.  A pulmonary function test (PFT) 
showed no obstructive defect.  In a May 31, 1968 discharge 
summary, the diagnosis was extensive bilateral viral 
pneumonia, resolving.  A physician noted that the veteran had 
a rather severe bilateral viral pneumonia with an 
unremarkable but lengthy convalescence, and it was felt that 
the veteran would be able to function at his job in the 
security police.  The veteran was discharged to duty on June 
1, 1968.

In a July 1968 report of medical history, the veteran 
reported coughing up blood and pneumonia.  The July 1968 
service separation examination noted normal lungs and chest 
and good chest expansion with a slight dullness to percussion 
and auscultation over the right lower lung base posteriorly.  
It was noted that the veteran was hospitalized for an episode 
of severe bilateral viral pneumonia and that an evaluation 
showed moderate restrictive lung defect during such 
hospitalization.  A July 1968 service separation chest x-ray 
was normal.

A January 1980 private chest x-ray report impression was 
nonspecific linear and nodular fibrosis in the mid and lower 
lung fields, bilaterally, with areas of radiolucence in the 
lingular segment of upper left lobe.  A March 1989 private 
chest x-ray report impression was diffuse interstitial 
fibrosis with increasing fibrosis of the left base.  A March 
1989 private medical record diagnosed fibrosis of the lung 
and noted minimal obstructive lung defect.  A restrictive 
lung defect could not be ruled out and there was an 
insignificant response to bronchodilator.  

A December 1998 private PFT indicated a reduced forced 
expiratory volume in one second/forced vital capacity 
(FEV1/FVC) ratio, normal FVC, moderately severe airflow 
obstruction, no significant bronchodilator response, and 
reduced total lung capacity (TLC) that indicated severe 
restriction.  The examiner noted that the presence of airway 
obstruction and reduced TLC could be consistent with a mixed 
obstructive and restrictive disorder.  Overall, the deficit 
was severe.  The presence of a reduced diffusing capacity 
that did not normalize when corrected by lung volume 
suggested a parenchymal disorder.  The overall pattern of 
findings was consistent with pulmonary vascular disorder, 
fibrotic disorder, or anemia.  An August 1999 private PFT 
indicated a reduced FEV1/FVC ratio, normal FVC, mildly 
reduced TLC, extremely reduced diffusion capacity of carbon 
monoxide (DLCO), moderately severe airflow obstruction, and 
no significant bronchodilator response.  The presence of a 
reduced diffusing capacity that did not normalize when 
corrected by lung volume suggested a parenchymal disorder.  
Overall, the pattern of findings was consistent with a 
pulmonary vascular disease, fibrotic disorder, or anemia.

A February 2002 private medical record indicated that the 
veteran was referred from his regular physician to a Doctor 
of Osteopathy (D.O.), W.S. for evaluation.  The veteran 
reported that during service he had severe viral pneumonia, 
had been on a ventilator, and had resulting lung scarring.  
The veteran reported he had smoked cigarettes for 35 years 
but quit in 1993.  The veteran reported dyspnea on exertion, 
but no hemoptysis, weight loss, orthopnea, or significant 
edema.  Upon examination, Dr. S. noted auscultation of the 
lungs revealed scattered rhonchi that cleared with cough, but 
no rales, wheeze, dullness to percussion or egophony, or 
pleural friction rub.  The impressions were chronic hypoxia 
and some degree of pulmonary fibrosis, due either to adult 
respiratory distress syndrome (ARDS) from inservice pneumonia 
or another type of pulmonary fibrosis, ambulatory hypoxia, 
and prior tobacco use.  Dr. S. noted that he wished to review 
the veteran's files from his regular physician and to conduct 
a chest computed tomography (CT) scan.

May 2002 private medical records indicate the veteran was 
seen by Dr. S. for follow-up of hypoxia and pulmonary 
fibrosis.  The veteran reported increasing dyspnea on 
exertion and that his physical activity was becoming very 
limited.  A chest CT scan had been completed.  Upon 
examination, auscultation of the lungs revealed clear breath 
sounds bilaterally without extraneous sounds, wheeze, rales, 
rhonchi, or rub.  There was no dullness to percussion or 
egophony.  The examiner opined the diagnoses were obstructive 
lung disease, progressive cor pulmonale, right heart failure, 
and severe pulmonary hypertension.  The impression was COPD 
from prior lung injury and fibrosis as well as prior tobacco 
use.  It was noted that the veteran had basilar pulmonary 
fibrosis and emphysematous changes, resultant chronic 
hypoxia, pulmonary hypertension, and right heart failure.  
The veteran was prescribed Advair and albuterol.  

An August 1, 2002 private medical record indicates the 
veteran was seen by Dr. S. for follow-up of hypoxia, 
pulmonary fibrosis, and resultant COPD.  Upon examination, 
auscultation of the lungs revealed clear breath sounds 
bilaterally, without extraneous sounds, wheezes, rhonchi, or 
rub.  There were bilateral inspiratory rales and no dullness 
to percussion or egophony.  The impressions were COPD and 
hypoxia.  An August 5, 2002 private plethysmograph report 
computerized interpretation found a moderate obstructive lung 
defect, a mild restrictive lung defect, a severe decrease in 
diffusing capacity, and an insignificant response to 
bronchodilator.  Another August 5, 2002 private record 
indicated the veteran was seen by Dr. S.  A PFT showed 
moderately reduced FEV1/FVC ratio, no significant response to 
bronchodilator, and a flow volume loop suggested moderate 
obstructive pattern.  The impression was moderate to severe 
obstructive airflow limitation with no significant response 
to bronchodilator, elevated airways resistance, and severe 
reduction in diffusing capacity.  W.S. noted that the pattern 
suggested anatomic emphysema.  A September 2002 letter from 
Dr. S. to VA noted diagnoses of pulmonary fibrosis, chronic 
obstructive lung disease, hypoxemia, and cor pulmonale.  The 
veteran required supplemental oxygen and multiple 
medications.  

A March 2003 VA pulmonary examination was conducted.  The 
veteran reported inservice severe viral pneumonia and did not 
recall being on a ventilator, but noted he was "out" for 5 
or 6 days.  The veteran reported being hospitalized for a 
long time due to slow resolution, but was eventually was able 
to go back to active duty.  He stated that he had dyspnea on 
exertion upon service discharge.  The veteran reported he had 
a chest x-ray for a union-related examination in the early 
1970's, and was told he had 50% scarring of his lungs.  The 
veteran reported that in 1999, he was told he had 
interstitial fibrosis.  The veteran reported that he had been 
on inhalers over the years without much improvement in 
symptoms.  He stated that he had smoked cigarettes from the 
1960's to 1992, and that he had worked in data processing, 
management, and finance, with no exposure to industrial fumes 
or dust.  The veteran reported dyspnea on exertion walking 
around the room, but that he could walk 1/2 block if needed.  
The veteran also reported occasional cough, occasional 
phlegm, and occasional hemoptysis, but denied fevers, night 
sweats, daytime hypersomnolence, and asthma.  The veteran's 
current treatment was oxygen, but not inhalers, although he 
had previously been on bronchodilator meter dose inhalers.  
The veteran did not require bed rest.  

The VA pulmonologist noted that upon a review of the claims 
file, military records indicated multilobar pneumonia, which 
was patchy, and pleural effusion, but no emphysema.  The 
examiner noted that during the hospitalization, two PFTs 
found reduced vital capacity, but not obstruction.  The 
examiner noted that at the time of discharge from the 
hospital, it was felt that the veteran should be able to 
resume his duty in the security police.  The examiner also 
noted that 1998, 1999, and 2002 private medical records 
indicated moderate to severe airflow obstruction and 
restriction.  Last, the examiner noted that Dr. S. had 
diagnosed pulmonary fibrosis and COPD and has prescribed 
Adviar, albuterol, and oxygen.  The examiner did note that 
although W.S. stated that the veteran was on a ventilator 
during service, this was not reflected in the military 
medical records.  

Upon physical examination, the lungs were clear on the right 
and there were rales and a slight wheeze on the left base.  
There was normal chest wall excursion.  The examiner noted a 
February 2003 VA chest x-ray impression was extensive 
fibrotic changes of the both lungs, especially the left lower 
lung.  In that particular area a small infiltrate could not 
be excluded.  A February 2003 VA PFT revealed severe airflow 
obstruction, moderate to severe restriction, gas trapping, 
marked reduction in DLCO, and a positive bronchodilator 
response.  The examiner diagnosed COPD based on the PFT 
showing severe airflow obstruction and a positive 
bronchodilator response.  The examiner opined that COPD was 
extremely unlikely to be related to service because the 
veteran was not noted as having obstructive airway disease in 
service and there was a long history of smoking.

A November 2003 letter to VA from Dr. S. noted diagnoses of 
pulmonary fibrosis, COPD, chronic hypoxia, digital clubbing, 
and cor pulmonale.  The examiner believed that one of the 
plausible explanations for the underlying lung disease was 
new onset of acute lung injury while in the service.  The 
physician noted that while in service the veteran had 
prolonged respiratory illness, 3 months of hospitalization, 
and ARDS by description with pleurisy either infectious or 
inhalation induced.  The physician noted that the veteran did 
smoke up to a pack of cigarettes per day for 35 years, but 
this may not have been the cause of his lung disease, and 
that he suspected the cigarettes were not the true cause.  

A March 2004 VA medical record indicated that upon 
examination, there was clear chest, normal heart tones, and 
no edema.  The diagnosis was chronic dyspnea due to pulmonary 
fibrosis.  In another March 2004 VA record, the veteran 
reported chronic shortness of breath and limited ambulation 
due to breathing difficulties, but no chest pain.  Upon 
examination, the lungs were clear to auscultation and 
percussion.  The assessment was severe pulmonary disorder 
with restrictive and obstructive components.  

In an April 2004 statement, the veteran stated that he was 
awarded Social Security Administration benefits because he 
could no longer work due to his 24-hour need for oxygen.  The 
veteran also asserted that after service discharge, there had 
been no other medically diagnosed cause for interstitial 
fibrosis or medical event which would explain the extensive 
lung scarring.  

In an August 2004 statement, the veteran stated that he felt 
his lung condition started with the inservice pneumonia, that 
his occupation could not have caused the lung condition, and 
that his physician did not believe that smoking caused the 
condition.  He asserted that some patients have residual 
disabilities from interstitial fibrosis due to viral 
pneumonia and sent in a medical article in support of his 
claim.  The article, a summary and explanation of viral 
pneumonia printed from the internet, noted that "some 
patients have residual disability from interstitial fibrosis 
as a result of viral pneumonia."

A June 2005 Board videoconference hearing was held.  The 
veteran reported that he had shortness of breath upon mild 
exertion since service discharge.  The veteran stated that he 
began oxygen treatment in 1998-99 for exertion and 
ambulation, but currently used oxygen 24 hours per day.  

In November 2005, a VA pulmonary examination was conducted by 
the same VA pulmonologist who performed the March 2003 
examination.  The veteran reported dyspnea on exertion of 1.5 
blocks with oxygen, 20 feet without oxygen, but no dyspnea at 
rest with oxygen.  The veteran reported occasional cough, no 
sputum, little or no chest pain, no fever, no night sweats, 
and weight loss partly intended and partly due to 
chemotherapy and radiation treatment for lung cancer.  There 
was no daytime hypersomnolence, hemoptysis only prior to 
cancer treatment, and the veteran was prescribed prednisone, 
but no inhalers.  The examiner noted the medical history had 
not changed and included inservice viral pneumonia; dyspnea 
on service discharge; lung scarring discovered in the early 
1970's; gradual decline in functional status since that time; 
1999 diagnosis of interstitial fibrosis; smoking cigarettes 
for over 25 years but had quit over 10 years ago; and no 
exposure to industrial fume or dust due to his occupation in 
data processing, management, and finance.  

Upon examination, the veteran used oxygen and a scooter.  
There was soft diffuse wheezing and rales of the bilateral 
bases of the lungs.  The examiner reviewed the claims file, a 
November 2005 chest x-ray report, and a November 2005 PFT 
report.  The chest x-ray report noted significant 
consolidation of the right upper lobe, an unidentifiable 
underlying mass lesion, diffuse pulmonary fibrosis most 
pronounced in the lower lobes, heart size within normal 
limits, and no free pleural effusion.  The impression was 
significant consolidation of the right upper lobe and mass 
lesion, cannot exclude on the base of the study.  The PFT 
report noted moderate to severe restriction, a severe 
reduction in DLCO, and no airflow obstruction based on a 
normal FEV1/FVC ratio.  The examiner stated that neither the 
x-ray nor PFT report was consistent with COPD.  The examiner 
explained that the chest x-ray revealed diffuse pulmonary 
fibrosis and right upper lobe consolidation but did not 
reveal radiographic evidence of hyperinflation.  Likewise, 
the PFT revealed restriction and reduced DLCO, as expected 
based on the known fibrosis, but also showed a normal 
FEV1/FVC ratio.  The examiner thus found that the veteran did 
not meet PFT or x-ray criteria for COPD.  In addition, the 
examiner noted that the veteran was not being treated with 
bronchodilators such as albuterol or ipratropium by his 
physicians, that VA medical records did not indicate a 
diagnosis of COPD, and there was no treatment with other 
typical COPD medications.  Thus, the examiner concluded, COPD 
was unlikely based on the evidence, but hypoxia was related 
to pulmonary fibrosis.  

A July 2006 VA pulmonary examination was conducted.  The 
veteran reported daily intermittent cough with tannish sputum 
in the morning, no hemoptysis except at the time of lung 
cancer diagnosis, and dyspnea on exertion by walking 10-20 
feet, using stairs, or standing to shave.  The veteran 
reported that he was not anorexic or asthmatic, and that he 
was currently on oxygen treatment 24 hours per day.  The 
veteran also reported scooter use.  The veteran was 
prescribed prednisone, but did not use inhalers or 
bronchodilators.  The veteran denied hospitalization or bed 
rest for breathing problems. 

Upon examination, the respiratory rate was 16 at rest, with 
no respiratory distress, and normally patent oropharynx.  
There were lung rales at the bases bilaterally, otherwise the 
lungs were clear to percussion and auscultation.  There was 
no wheezing and no edema of the extremities.  The 
pulmonologist reviewed the claims file and noted that a 2003 
VA examination diagnosed COPD due to smoking but a 2005 VA 
examination concluded there was no COPD.  The examiner stated 
that the reason for the difference between the 2003 and 2005 
opinions was that the 2003 PFT showed obstruction but the 
2005 PFT did not show obstruction.  The examiner noted that 
chest x-rays in 2003 and 2005 did not demonstrate changes 
suggestive of COPD.  Next, the pulmonologist noted the July 
2006 PFT report impression was moderate-severe restriction, 
gas trapping, normal FEV1/FVC ratio, no improvement after 
bronchodilators, and reduced DLCO.  A July 2006 chest x-ray 
indicated opacification of most the of the right lobe with 
upward retraction of the right hilum, pulmonary fibrosis in 
the lung bases bilaterally, clear upper aspect of the left, 
and heart size within normal limits.  Based on the physical 
examination, prior PFT and chest x-ray results, and current 
x-ray and PFT results, the examiner opined that there was no 
evidence of COPD and that the pulmonary symptoms and hypoxia 
were explained fully by the pulmonary fibrosis.  The examiner 
explained the opinion by noting that the veteran did not meet 
the PFT or x-ray criteria for COPD in 2005 and 2006, and that 
although a 2003 PFT revealed obstruction, the 2005 and 2006 
PFTs revealed no obstruction and no significant 
bronchodilator response.  The examiner also noted that the 
2006 chest x-ray showed changes of pulmonary fibrosis but no 
evidence of hyperinflation or bullae, thus indicating against 
a COPD diagnosis.  

The Board finds that the objective medical evidence of record 
does not support a finding of service connection for COPD, to 
include as due to service-connected pulmonary fibrosis.  Most 
importantly, there is no current diagnosis of COPD.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The July 2006 VA 
pulmonologist opined that there was no evidence of COPD.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  The examiner, after an extensive and in-
depth review of the claims file, supported that opinion by 
noting that although he had diagnosed COPD in 2003 due to PFT 
showing obstruction, the 2005 and 2006 PFTs and the 2003, 
2005, and 2006 x-rays did not show COPD.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Although Dr. S. diagnosed COPD, 
he did not support the diagnosis with such extensive clinical 
findings and supporting rationale.  Id.; see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (finding that the 
"probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").  The 
Board thus attaches more weight to the VA examiner's opinion.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding 
that the Board may appropriately favor the opinion of one 
competent medical authority over another).  Accordingly, 
service connection is not warranted for COPD.

But even if there were a current diagnosis of COPD, the 
evidence of record does not support direct service 
connection.  The objective medical evidence of record does 
not indicate that any current COPD is related to the 
inservice pneumonia.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  In March 2003, the VA pulmonologist 
opined that COPD was not related to service because no 
obstructive airway disease was noted during service and the 
veteran had a long history of smoking.  Colvin, 1 Vet. App. 
at 175; Guerrieri, 4 Vet. App. at 470-71.  In November 2003 
Dr. S. opined that COPD may be related to the inservice 
pneumonia, noted that "one of the plausible explanations for 
the underlying lung disease was new onset of acute lung 
injury while in service." and stated that he "suspected" 
that the veteran's COPD was not due to the history of 
smoking.  The Board, however, does not accord substantial 
probative weight to speculative medical opinions that are not 
based on a review of the claims file and are unsupported by 
clinical findings or rationale.  Prejean, 13 Vet. App. at 
448-9; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence that does little more than suggest a 
possibility that illnesses might have been caused by service 
radiation exposure is insufficient to establish service 
connection).  Accordingly, direct service connection for COPD 
would not be warranted even if a current diagnosis was of 
record.  

Additionally, even if there were a current diagnosis of COPD, 
the Board finds that the evidence of record does not support 
service connection for COPD as due to service-connected 
pulmonary fibrosis.  There is a service-connected disability 
- pulmonary fibrosis - but the medical evidence of record 
does not establish that COPD was caused by or aggravated by 
pulmonary fibrosis.  Allen, 7 Vet. App. at 448 (holding that 
secondary service connection requires evidence that the 
current disability was either caused by or aggravated by a 
service-connected disability).  Although the veteran asserted 
in an August 2004 statement that his current lung condition 
was related to pulmonary fibrosis and sent in an internet 
medical summary that noted that some patients have residuals 
from interstitial fibrosis resulting from viral pneumonia, 
the veteran is not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that the veteran's lay testimony is competent to establish 
that pain but not to establish a medical opinion).  Moreover, 
the medical article does not specifically state what type of 
residuals may occur from pneumonia-caused pulmonary fibrosis, 
does not show causality between the veteran's COPD and 
pulmonary fibrosis, and is unsupported by a medical opinion.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, secondary service connection for COPD 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for COPD, to include as due to service-
connected pulmonary fibrosis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


